UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7592



STEVEN WHISENANT; RICHARD LAMAR FENSTERMACHER,

                                            Plaintiffs - Appellants,

          versus


RONALD ANGELONE, Director of Virginia Depart-
ment of Corrections; LARRY W. HUFFMAN, Region-
al Director; G. P. DODSON, Warden, Coffeewood
Correctional Center,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-234-R)


Submitted:   April 29, 1998                   Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Whisenant, Richard Lamar Fenstermacher, Appellants Pro Se.
Collin Jefferson Hite, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on Sept. 29, 1997; Appel-

lants' notice of appeal was filed on Nov. 3, 1997, which is beyond

the thirty-day appeal period. Appellants' failure to note a timely

appeal or obtain an extension of the appeal period leaves this

court without jurisdiction to consider the merits of Appellants'

appeal. We therefore dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2